479 U.S. 871
107 S. Ct. 239
93 L. Ed. 2d 164
David W. McKAY, petitioner,v.TEXAS
No. 85-6831
Supreme Court of the United States
October 6, 1986

Petition for writ of certiorari to the Court of Criminal Appeals of Texas.


1
Denied.


2
Justice BRENNAN and Justice MARSHALL dissenting:


3
Adhering to our views that the death penalty is in all circumstances cruel and unusual punishment prohibited by the Eighth and Fourteenth Amendments, Gregg v. Georgia, 428 U.S. 153, 227, 231, 96 S. Ct. 2909, 2950, 2973, 49 L. Ed. 2d 859 (1976), we would grant certiorari and vacate the death sentence in this case.


4
Justice SCALIA took no part in the consideration or decision of this petition.